DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action incorporates Reasons For Allowance.

2.	This application has pending claim(s) 1-20.

REASONS FOR ALLOWANCE
3.	The following is an examiner's statement of reasons for allowance: The instant
invention is related to auto exposure processing for spherical images improves image quality by reducing visible exposure level variation along a stitch line within a spherical image.

4.	Prior art was found for the claims as follows:
 Lee [US Pub. No.: 2019/0007590 A1], which discloses an image system for generating depth maps and color images comprising of multiple image sensors, each image sensor comprising a side by side image processor, a secondary image processor, and an image rectification circuit for generating a 360 degree color image. 
Lee et al., [US Pub. No.: 2011/0169921 A1] discloses a camera comprising a first and second image sensor comprising an image processing unit for performing auto exposure on the first and second image sensor. 

determine an average global luminance value based on the luminance values; 
determine delta luminance values for each of the first image sensor and the second image sensor based on the average global luminance value and the luminance values; 
update the first auto exposure configurations and the second auto exposure configurations using the delta luminance values; 
cause the first image sensor to capture the first image according to the updated first auto exposure configurations; 
cause the second image sensor to capture the second image according to the updated second auto exposure configurations; 
and produce the spherical image by combining the first image and the second image.

5.	Applicant uniquely claimed a distinct feature in the instant invention, which are
not found in the prior art, either singularly or in combination.

6.	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of reasons for Allowance.”

7.	Claims 1-20 are allowed.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488